DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 03/24/2022 are acknowledged and have been fully considered.  Claims 2-18 and 21-22 are pending and are now under consideration on the merits. Claims 2-7, 9, 12-18 and 21 are amended. Claim 22 is newly added. Claims 1, 19 and 20 are cancelled. 
The objections and rejections of claims 1, 19 and 20 are moot in light of the cancellation of the claims in amendment filed on 03/24/2022.
The previous rejections of claims 2-18 and 21 under 35 U.S.C. 103 are withdrawn in light of the amendment filed on 03/24/2022. Claim 1 has been cancelled and independent claim 22 is newly added. Dependent claims 2-18 and 21 now are dependent from new claim 22. New grounds of rejections are presented below.
The previous rejections of claims 2-6, 15 and 17 under obviousness type double patenting are withdrawn in light of the amendment filed on 03/24/2022.
Claim Objections
Claim 16 is objected to because of the following informalities:  The claim does not end with a period. M.P.E.P. §608.01(m) states that each claim begin with a capital letter and end with a period. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 22 is objected to because of the following informalities: the phrase “an H2 stream” in step i is grammatically incorrect.  It is suggested to be amended to “a H2 stream”.  Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, as amended, recites “The method of claim , further comprising” in line 1. The claim number from which claim 7 depends from is missing and this renders the claim indefinite. The metes and bounds of the claim is not clear. Claim 8 which depends on claim 7 is rejected for the same reason. It is suggested to amend claim 7 to be dependent from claim 22 to obviate the rejections.
Claim 5 recites the limitation "the second microorganisms" across lines 1-2. Claim 17 recites the limitation "the second microorganism" across lines 1-2 and lines 2-3.  Claim 18 recites the limitation "the second microorganism" across lines 2-3. There is insufficient antecedent basis for these limitations in the claims.
Appropriate clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejections below are new as necessitated by the amendment filed 03/24/2022.
Claims 22, 2-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0122787; Pub. May 5, 2016; Of Record) in view of Simpson’404 (US 2017/0218404; Pub. Aug. 3, 2017; Of Record) and Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS; Of Record) .
Regarding claims 22 and 3, Simpson teaches a two stage fermentation process comprising;
receiving a substrate comprising CO, CO2 or H2 or mixtures thereof, into a first primary bioreactor containing a culture of at least one microorganism selected from the group consisting of Acetobacterium, Moorella, Clostridium, Ruminococcus, Eubacterium, Butyribacterium, Oxobacter, Methanosarcina, and anaerobically fermenting the substrate to produce a fermentation broth comprising acetate. See [0026]-[0027], Fig. 1, [0133]-[0134]. This reads on step iii in instant claim 22 and the species of acetogenic bacteria in claim 3.
feeding the fermentation broth into a secondary bioreactor containing a culture of at least one microalgae and fermenting acetate to produce at least one lipids product. See [0028]-[0029], [0135] of Simpson. Simpson teaches the at least a portion of the fermentation broth is passed from the primary bioreactor to the secondary bioreactor as broth bleed (see [0030]). Simpson teaches the microalgae are selected from the group Scenedesmus, Thraustochytrium, Japonochytrium, Aplanochytrium, Elina and Labyrinthula (see [0044]). Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth (see [0131]). This reads on step iv in instant claim 22.
Regarding steps i-ii in instant claim 22, Simpson teaches the carbon source for the fermentation process can be a gaseous substrate comprising CO2 and H2 (see [0091]). Simpson teaches the CO2 containing gas is obtained as a waste gas from an industrial process (see [0091]). Simpson teaches hydrogen rich gas are produced by a variety of sources including electrolysis of water (see [0093]). Simpson teaches blending of the different streams to improve efficiency and overall carbon capture (see [0095]). Simpson teaches industrial streams have high CO2 content and minimal H2 content, so blending of streams comprising CO2 and H2 is desirable prior to providing the blended substrate stream to the fermenter (see [0096]). Simpson teaches the blended streams comprise CO2 and H2 in a molar ratio of at least 1:4 (see [0096]).
Regarding step i of instant claim 22, Simpson does not explicitly teach passing a water stream to an electrolyzer to generate a H2 and O2 stream.
Regarding step v of instant claim 22, Simpson does not teach passing at least a portion of the O2 stream from step (i) to the second bioreactor comprising microalgae.
Simpson’404 teaches methods for improving carbon capture in an integrated fermentation and electrolytic process ([0008]). Simpson’404 teaches the electrolysis derived substrate comprises H2 and O2 derived from water ([0009]). Simpson’404 teaches an integrated process for producing one or more products, comprising producing hydrogen by electrolysis, blending the H2 with a gaseous stream comprising CO2, passing the blended stream to a bioreactor containing a culture of bacteria and fermenting the culture to produce one or more products ([0013]). Simpson’404 teaches the fermentation products to be acetate, lipids ([0012]). Simpson’404 teaches integration of an electrolysis unit with a fermentation unit provides a number of synergistic benefits ([0036]) and teaches an electrolysis unit 210 (which appears to be the same as an electrolyzer) which receives energy and water to produce oxygen and hydrogen (see [0043], Fig. 2).
Regarding step i of instant claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Simpson to generate H2 in the gaseous substrate supplied to the first bioreactor by passing a water stream to an electrolyzer to generate H2 and O2 as taught by Simpson’404. One of ordinary skill in the art would be motivated to do so because Simpson’404 teaches integrating electrolyzers which generate H2 and O2 with fermentation units provides synergistic benefits.  
Regarding step v of instant claim 22, it would have been obvious to further modify the methods of Simpson to generate O2 using an electrolyzer as taught by Simpson’404 and to supply the generated O2 to the second bioreactor comprising microalgae in the methods of Simpson. Since Simpson teaches the second bioreactor comprises microalgae which require oxygen for growth, one of ordinary skill in the art would be motivated to supply the electrolyzer generated oxygen to the second bioreactor in the methods of Simpson. The ordinarily skilled artisan is combining prior art elements according to known methods to yield predictable results.
Regarding steps vi and vii in instant claim 22, Simpson teaches portions of the stream exiting the secondary bioreactor can be recycled to the primary reactor (see [0051]). Simpson teaches the exit stream is passed through an oxygen scrubber to remove substantially all of the oxygen prior to being passed to the primary reactor (see [0052]). Simpson teaches the secondary bioreactor comprises microalgae (see [0129]) and teaches recycling streams reduces the cost of providing a continuous nutrient to the primary bioreactor (see [0128]). 
However, the method of Simpson in view of Simpson’404 does not teach the exit streams of the secondary bioreactor containing microalgae to comprise a tail gas stream comprising at least CO2 and O2 and does not teach obtaining the tail gas stream from the second bioreactor (as recited in step vi in instant claim 22). Simpson in view of Simpson’404 does not teach separating at least a portion of the O2 from the tail gas and recycling at least a portion of the remainder of the tail gas to the first bioreactor (as recited in step vii in instant claim 22).
Tran teaches methods and systems for the production of one or more lipid products from a gaseous substrate using a two stage fermentation process (see abstract).  Tran teaches in one aspect of its invention the method comprises: 
receiving a substrate comprising CO2 and H2 into a first primary bioreactor containing a culture of microorganisms selected from the group consisting of Acetobacterium, Moorella, Clostridium, Ruminococcus, Eubacterium, Butyribacterium, Oxobacter, Methanosarcina, and Desulfotomaculum and anaerobically fermenting the substrate to produce a fermentation broth comprising acetate (see [0025]). 
feeding the fermentation broth into a secondary bioreactor containing a culture of one or more yeasts (see [0026]) and fermenting acetate to produce at least one lipid product (see [0027]). Tran teaches its invention has particular applicability to supporting the production of lipids from acetate containing substrates ([0115]). Tran teaches a number of oleaginous yeasts are known to produce lipids by fermentation of substrates comprising acetate ([0118],[0121]) and teaches microorganisms belonging to Thraustochytrium can be applicable to its invention in the secondary bioreactor ([0122]).
Tran further teaches that its methods further comprise a gas stream which exits the secondary bioreactor (reads on tail gas) is recycled to the primary bioreactor for use as a substrate. The gas stream comprises CO2. The gas stream is treated to remove trace amounts of oxygen prior to being passed to the primary bioreactor (see [0128], see claims 19-21 – therefore the gas stream which exits the secondary bioreactor comprises CO2 and O2). This reads on steps vi and vii of instant claim 22.
It would have been obvious to one of ordinary skill in the art to further modify the methods of Simpson in view of Simpson’404 and obtain a tail gas exit stream comprising CO2 and O2 from the secondary bioreactor comprising Thraustochytrium, separating at least a portion of the O2 from the tail gas stream and recycle to the first reactor comprising anaerobic acetogenic bacteria as taught by Tran. One of ordinary skill in the art would be motivated to do so because Simpson teaches recycling of exit streams from a bioreactor comprising microalgae reduces the cost of providing a continuous nutrient to a bioreactor comprising anaerobic acetogenic bacteria. There is a reasonable expectation of success because both Simpson and Tran teach a two stage fermentation process in which the first reactor comprises anaerobic acetogenic bacteria and the second bioreactor comprises Thraustochytrium (a microalgae).
Regarding claim 2, Simpson teaches acetate production in the primary bioreactor to be at least 10g/L (see [0042], see claim 4).
Regarding claim 3, Simpson teaches the anaerobic acetogenic bacteria capable of producing acetate from a gaseous substrate is selected from Acetobacterium, Moorella, Clostridium, Pyrococcus, Ruminococcus, Eubacterium, Butyribacterium, Oxobacter, Methanosarcina, and Desulfotomaculum (see [0082]).
Regarding claim 4, Simpson teaches an exemplary bacteria to produce acetate from gaseous substrates comprising CO2 and H2 to be Acetobacterium woodii (see [0087]).
Regarding claim 5, Simpson teaches the preferred microalgae in the secondary bioreactor is Thraustochytrium (see [0044], see claim 7).
Regarding claim 6, Simpson teaches the lipids produced in the secondary bioreactor are used to produce one or more tertiary products selected from fatty acid methyl esters (FAME), fatty acid ethyl esters (FAEE) and biodiesel (see [0053]).
Regarding claims 7,8, claim 7 is interpreted to be dependent from claim 22. Simpson teaches production of lipids by microalgae is improved by nitrogen limitation (see [0120]).
Regarding claims 9-11, Simpson teaches the lipid product is a polyunsaturated fatty acid (see claim 11), the polyunsaturated fatty acid is an omega-3 fatty acid (see claim 12) and the omega-3 fatty acid is alpha-linolenic acid, eicosapentaenoic acid and docosahexaenoic acid (see claim 13).
Regarding claim 15, Simpson teaches at least a portion of the stream exiting the secondary bioreactor is recycled to the primary reactor (see [0051],[0137], Fig. 2). 
Regarding claim 16, Simpson teaches removing a portion of the broth from the first bioreactor and passing it through a separator 105 configured to separate the microorganism cells (retentate) from the rest of the fermentation broth (the permeate). At least a portion of the retentate is returned to the first bioreactor via a return conduit 106 and the cell free permeate stream is fed to the second bioreactor via 107 (see [0134], Fig. 1).
Regarding claims 17 and 18, Simpson teaches a separator to receive a portion of the fermentation broth to substantially remove the microorganism cells (the retentate) from the rest of the fermentation broth (the permeate) (see [0135]). Simpson teaches recycling the permeate to the secondary bioreactor (see 206 in Fig. 1 – reads on claim 17). Simpson teaches removing the fermentation broth from the secondary bioreactor and the lipid-containing microalgae cells are removed by filtration, resulting in a lipid and biomass containing product stream 307 and a permeate stream 308 and recycling the permeate stream 308 to the first bioreactor (see [0137], Fig. 2 – reads on claim 18).
The combined teachings of Simpson, Simpson’404 and Tran renders claims 2-11, 15-18 and 22 obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0122787; Pub. May 5, 2016; Of Record) in view of Simpson’404 (US 2017/0218404; Pub. Aug. 3, 2017; Of Record) and Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS; Of Record) as applied to claims 2-11, 15-18 and 22 above and further in view of Sircar (US 4,690,696; Iss. Sep. 1, 1987; Of Record).
As discussed above, the combined teachings of Simpson in view of Simpson’404 and Tran teach a two stage fermentation process comprising a first bioreactor which receives a gaseous substrate comprising CO-2 and H2 and produces acetate, and a secondary bioreactor with the same microalgae species as recited in step iv of instant claim 22 which convert acetate to lipid products. Tran teaches gaseous substrates can be passed through a pressure swing adsorber (PSA) to separate at least a portion of the gases and teaches one or more PSA stages can be used to enable separation of different components of the gas stream (see [0103]). Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth (see [0131]). 
Regarding claims 12 and 13, Simpson, Simpson’404 and Tran do not teach separating a portion of the oxygen from the tail gas by swing adsorption system (PSA) or the other methods recited in claim 12 and does not teach recycling the separated oxygen to the second bioreactor as recited in claim 13.
Sircar teaches methods of separating oxygen and CO2 in effluent streams of oxidation of organic material using a pressure swing adsorption system (PSA) to enable recovery of a purified gas stream containing unreacted oxygen that can be recycled for utilization in the principal oxidation reaction (see abstract, col. 2 lines 9-18). Sircar teaches the oxidation process can be a biological fermentation process (see col. 1 lines 16-20, col. 1 lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Simpson in view of Simpson’404 and Tran to remove oxygen from the effluent gas stream comprising CO2 and O2 of the secondary bioreactor (tail gas) using a pressure swing adsorption system and recycle the purified oxygen back to the secondary bioreactor. One of ordinary skill in the art would be motivated to do so because Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth and the artisan is purifying and recycling oxygen from gaseous effluent streams using methods known in the art. The artisan is combining prior art elements according to known methods to yield predictable results.
The combined teachings of Simpson, Simpson’404, Tran and Sircar renders claims 12 and 13 obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0122787; Pub. May 5, 2016; Of Record) in view of Simpson’404 (US 2017/0218404; Pub. Aug. 3, 2017; Of Record) and Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS; Of Record) as applied to claims 2-11, 15-18 and 22 above and further in view of Winter (US 2018/0141000; Pub. May 24, 2018; Of Record).
Regarding claim 14, Simpson, Simpson’404 and Tran do not teach recovering a gaseous stream comprising CO2- and H2 from the first bioreactor comprising acetogenic bacteria and recycling the gaseous stream to the first bioreactor.
Winter teaches syngas fermentation methods comprising capturing a tail gas from the exit of a fermentor wherein the tail gas comprises CO2 and unused H2 and recycling a portion of the captured tail gas back to the fermentor. Winter teaches this allows for improved process efficiency (see abstract, see claim 1). Winter teaches the microorganisms suitable in its fermentation methods to be selected from Clostridium, Acetogium, Acetobacterium, Moorella, Butyribacterium (see [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Simpson in view of Simpson’404 and Tran in order to recover a gaseous stream comprising CO2- and H2 from the first bioreactor comprising acetogenic bacteria and recycle the gaseous stream back to the first bioreactor as taught by Winter.  One of ordinary skill in the art would be motivated to do so because Winter teaches capturing and recycling unused gaseous substrates improves process efficiency.  
The combined teachings of Simpson, Simpson’404, Tran and Winter renders claim 14 obvious.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0122787; Pub. May 5, 2016; Of Record) in view of Simpson’404 (US 2017/0218404; Pub. Aug. 3, 2017; Of Record) and Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS; Of Record) as applied to claims 2-11, 15-18 and 22 above and further in view of Jakobsen (Accumulation of docosahexaenoic acid-rich lipid in thraustochytrid Aurantiochytrium sp. strain T66: effects of N and P starvation and O2 limitation, Appl Microbiol Biotechnol (2008) 80:297–306; Of Record).
As discussed above, the combined teachings of Simpson in view of Simpson’404 and Tran teach a two stage fermentation process comprising a first bioreactor which receives a gaseous substrate comprising CO-2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms including Thraustochytrium as recited in step iv of instant claim 22 which convert acetate to lipid products. 
Regarding claim 21, Simpson in view of Simpson’404 and Tran does not teach the second bioreactor comprising microalgae is operated in oxygen limited mode.
Jakobsen teaches culturing thraustochytrids in oxygen limited mode increased accumulation of lipid docosahexaenoic acid (DHA) (see abstract, Table 1, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Simpson in view of Simpson’404 and Tran to operate the second bioreactor comprising microorganisms belonging to Thraustochytrium which produces lipids under oxygen limited conditions as taught by Jakobsen. One of ordinary skill in the art would be motivated to do so because Jakobsen teaches culturing thraustochytrids in oxygen limited mode increased accumulation of lipid docosahexaenoic acid (DHA) and the artisan would be motivated to increase the production of lipids in the second bioreactor in the methods of Tran in view Simpson.
The combined teachings of Simpson, Simpson’404, Tran and Jakobsen renders claim 21 obvious.

Response to Arguments
Applicant arguments with regards to the teachings of Simpson, Simpson’404 and Tran filed on 03/24/2022 have been fully considered but are not persuasive. Applicants have cancelled previous claims 1, 19 and 20 and included new independent claim 22 with the limitations of previous claims 1, 19, 20. Applicants have also included new limitations that the gaseous substrate provided to the first bioreactor comprises CO2 and H2 in a molar ratio of at least 1:4. Applicants argue the combined teachings of Simpson, Simpson’404 and Tran do no teach all the limitations of new claim 22 (see pages 5-8 of the remarks filed 03/24/2022). Specifically, applicants argue Tran does not teach that the gaseous substrate provided to the first bioreactor comprises CO2 and H2 in a molar ratio of at least 1:4 and using the O2 generated from the electrolyzer to be passed to the second bioreactor (see para. 1 on page 6). Applicants also argue that although Simpson’404 discloses a water electrolyzer to generate a H2 and an O2 stream, Simpson’404 teaches the O2 stream is sent to an industrial process and not a fermentation process. Applicants argue that therefore the combination of Tran, Simpson and Simpson’404 does not render new claim 22 obvious (see last para on page 7 of remarks filed 03/24/2022). 
These arguments are not persuasive because applicant is arguing against the references individually, specifically Tran and Simpson’404. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted the previous rejections have been withdrawn in light of the amendments filed on 03/24/2022 and new grounds of rejections over the combined teachings Simpson, Simpson’404 and Tran have been presented above which address the new limitations in claim 22. As discussed above, Simpson teaches the blended streams comprise CO2 and H2 in a molar ratio of at least 1:4 are fed to the primary bioreactor (see [0096]). Simpson’404 teaches methods for improving carbon capture in an integrated fermentation and electrolytic process ([0008]). Simpson’404 teaches the electrolysis derived substrate comprises H2 and O2 derived from water ([0009]). Simpson’404 teaches and integrated process for producing one or more products, comprising producing hydrogen by electrolysis, blending the H2 with a gaseous stream comprising CO2, passing the blended stream to a bioreactor containing a culture of bacteria and fermenting the culture to produce one or more products ([0013]). Simpson’404 teaches the fermentation products to be acetate, lipids ([0012]). Simpson’404 teaches integration of an electrolysis unit with a fermentation unit provides a number of synergistic benefits ([0036]) and teaches an electrolysis unit 210 (which appears to be same as an electrolyzer) which receives energy and water to produce oxygen and hydrogen (see [0043], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Simpson to generate H2 in the gaseous substrate supplied to the first bioreactor using an electrolyzer as taught by Simpson’404.  It would have been obvious to further modify the methods of Simpson to generate O2 using an electrolyzer as taught by Simpson’404 and to supply the generated O2 to the second bioreactor comprising microalgae in the methods of Simpson.  One of ordinary skill in the art would be motivated to do so because Simpson’404 teaches integrating electrolyzers which generate H2 and O2 with fermentation units provides synergistic benefits.  Since Simpson teaches the second bioreactor comprises microalgae which require oxygen for growth, one of ordinary skill in the art would be motivated to supply the electrolyzer generated oxygen to the second bioreactor in the methods of Simpson. The artisan is combining prior art elements according to known methods to yield predictable results. There is no teaching in Simpson that the O2 stream generated in its methods cannot be passed to a fermentation reactor.
Applicants further argue regarding claim 14, that Winter teaches removing CO2 from the tail gas to prevent buildup before recycling to a fermentation reactor. Applicants argue that the instant process uses CO2 in the first reactor so there is no incentive based on the teachings of Winter and Tran to recycle a stream comprising CO2 and H2 to the first bioreactor (see para. 2 on page 7 of remarks filed 03/24/2022). These arguments are not persuasive because Winter teaches splitting the tail gas into two portions and recycles one portion to the fermentation reactor without any CO2 removal (see step f of claim 1). Winter removes at least some of the CO2 only from the second portion of the tail gas (see step g of claim 1). It is noted the instant claims recites the process using the transitional phrase “comprising” which is open-ended and inclusive and does not exclude additional unrecited elements or method steps. See MPEP 2111.03. So the additional step of removing CO2 from a split portion of the tail gas is not excluded. Winter does teach recycling a portion of the tail gas without any CO2 removal (see step f of claim 1). Therefore the combined teachings of Simpson, Simpson’404, Tran and Winter does render instant claim 14 obvious.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657